Title: To James Madison from Elbridge Gerry, 13 March 1806 (Abstract)
From: Gerry, Elbridge
To: Madison, James


                    § From Elbridge Gerry. 13 March 1806, Cambridge. “I thank you for your explicit communication of the 3d. It is probable to me, that simple negotiation will be the final determination of Congress; & in that case, I fear, that the Government & nation at home & abroad will fall into disrepute. Your objections to the measure are in my mind conclusive. But should Congress, with spirit, resolve to adopt the most effectual measure, whether it be a commercial restriction, or an embargo; to take the lead of, & not to blindly follow what may be erroneously considered as the public opinion, I have not the least doubt, that the measure would establish that opinion, if wavering, & meet with vigorous support. May the counsels & measures of each department of government be wisely directed by divine providence.”
                